873 F.2d 1406
In re William D. KRAEMER, Debtor.William D. KRAEMER, Plaintiff-Appellant,v.Glynn H. CROOK, Cynthia M. Crook, Defendants-Appellees.
No. 88-8839Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
May 24, 1989.

Tash J. Van Dora, Savell & Williams, S. Lester Tate, III, Atlanta, Ga., for plaintiff-appellant.
William Eugene Otwell, Austell, Ga., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia;  J. Owen Forrester, Judge.
Before TJOFLAT, FAY and KRAVITCH, Circuit Judges.
PER CURIAM:


1
We affirm the district court's judgment for the reasons stated in its dispositive order of October 4, 1988.  See Kraemer v. Crook, 94 B.R. 207 (N.D.Ga.1988).


2
AFFIRMED.